 BORDEN, INC.109Borden,Inc.andSales Drivers and Helpers, LocalUnionNo. 274,InternationalBrotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America.Case 28-CA-1813February 12, 1970DECISION AND ORDERBy MEMBERSFANNING, BROWN, AND JENKINSOn October 7, 1969, Trial Examiner HermanCorenman issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Borden, Inc.,Phoenix,Arizona, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.referred to as the Board), by the Regional Director forRegion 28, issued a complaint on February 28, 1969,against Borden, Inc ' (herein referred to as Borden or theRespondent). The complaint alleges that the Respondent,inviolation of Section 8(a)(5) and 8(a)(1) of the Act,unilaterallychangedthetermsandconditionsofemployment of its retail and wholesale drivers and enteredinto individual agreements with its drivers, in derogationof the Union's representative status without complyingwith Section 8(d) of the Act; unilaterally and withoutaffording the Union an opportunity to bargain, changeditsoperations by purporting to change the status ofemployee drivers to independent contractors; unilaterallyenteredintoindividualagreementswithitsdriver-employees purporting to change their status fromemployees to independent contractors without notice to orconsultationwith the Union and without affording theUnion an opportunity to bargain regarding the effect ofsuch unilateral changes upon rates of pay, wages, hours ofemploymentandotherconditionsandtermsofemployment;unilaterallyeliminatedtheroutesofemployee-driversand transferred employees to lessdesirable routes because they failed and refused to bargainindividuallywith the Respondent,. and thereby causedthreeemployee-drivers,namelyCarlPaige,RobbyBurleson,andJamesOwen,toterminatetheiremployment;'andcontinuestothreatenitsdriver-employees with termination of employment if theyfail or refuse to bargain individually with respect to ternsand conditions of employment purporting to change theirstatusfrom driver-employees to that of independentcontractors.Pursuant to notice, a hearing was held before me inPhoenix, Arizona, on April 29 and 30, and May 1, 2, 7, 8,and 9, 1969. All parties were present and represented bycounsel. They were afforded full opportunity to be heard,to introduce evidence relevant to the issues, to examineand cross-examine witnesses, to present oral argument,and to file briefs. Oral argument was waived. Briefs havebeen filed with me by counsel for the General Counsel, theUnion, and the Respondent, and they have been carefullyconsidered.Upon the entire record in the case, and from myobservation of the witnesses and their demeanor whiletestifying, I make the following:FINDINGS OF FACT1.BUSINESS OF RESPONDENT-We note the following minor errorin the TrialExaminer's Decisionwhich in noway affectsthe result in this case.The Trial Examiner foundthatduringthe July8,1968,meeting between the Union and theRespondent,Union RepresentativeCaserequested the terms of the vendoragreement and was denied them,whereas the record shows only that theterms were not provided and does not reveal whether or not Case made arequest for them at that meetingTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN CORENMAN, Trial Examiner: Upon the chargefiledDecember 17, 1968, by Sales Drivers and HelpersLocalUnionNo. 724, International Brotherhood ofTeamsters,ChauffeursandHelpersofAmerica(hereinafterreferred to as the Union), the GeneralCounsel of the National Labor Relations Board (hereinThe Respondent is a corporation created under the lawsof the State of New Jersey It is engaged in the processingand distribution of dairy products in numerous plants andfacilities in a number of states throughout the UnitedStates, including an operation in Phoenix, Arizona, whereitprocesses, distributes, and sells dairy products to retailandwholesalecustomersthroughoutthePhoenixmetropolitanareaand its environs.During the last12-month period, the Respondent, in the course andconduct of its business operations, processed, sold, anddistributed products valued in excess of $500,000, andpurchased and received goods and materials valued inThe complaint was amended at the hearing to show the correct name ofthe Respondent to be Borden, Inc.'Par 12(f) of the complaint was amended at the hearing to specify CarlPaige,Robby Burleson, and James Owen as drivers who were caused toterminate their employment with the Respondent181NLRB No. 19 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcess of $50,000 at its operations in Phoenix— Arizona,from points outside the State of Arizona. I find, upon thebasis of the foregoing, that the Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THELABOR ORGANIZATIONThe Unionisa labor organization within the meaningof Section 2(5) of the Act.111.THE UNFAIR LABOR PRACTICESA. Preliminary Statement of FactThe Respondent is one of a number of employerscomprising a multiemployer group which over the yearshas had contractual relationships with the Union On June13,1968,theRespondent,asamember of thismultiemployer group, entered into a renewal contract withtheUnion covering, among other employees, the retailand wholesale route drivers. No mention was made to theUnion during the course of contractual negotiations thattheRespondent was going to go "vendor" or "owneroperator."The contract covering wages, hours, andworking conditions was for a term extending from May 1,1968, to April 30, 1971.During the summer of 1968, the Respondent convertedmany of its wholesale and retail routes to a systempursuant to which it considered the drivers to beindependent contractors. In the process, the Respondentcompletely ignored the union contract terms with respectto the wages, hours, and working conditions of the driverswho manned these wholesale and retail routes. Forexample, the contract provided that retail route driverswould be compensated on a stipulated commission basisandthatthewholesaleroutedriverswouldbecompensated on an hourly rate of pay with a guaranteedworkweek and time and a half for hours over 40 in a5-dayworkweek.The contract also provided for avacation allowance, 'health insurance, seniority, grievanceprocedure,andothertypicalcollective-bargainingprovisions.Under the new system established by theRespondenton several retail and wholesale routesbeginning in July 1968 the Respondent presumed thedriversunder the new system to be independentcontractors within the meaning of Section 2(3) of the Act 'On this assumption, those drivers were deprived by theRespondent of the contract benefits and instead were dealtwith under a plan which purported to treat them asthoughtheywereindependentcontractors .ITheirrelationship to the Respondent will be set forth in greaterdetail later in this decision. The retail driver who becamea vendor was no longer to be compensated on thecontractual commission basis, etc.; the wholesale driverwho became a vendor was no longer to be paid thestipulated contractual wage, etc. Instead, both types ofvendorswere to purchase dairy products from theRespondent at prices set by the Respondent. Thewholesale vendors were required to deliver the products towholesale purchasers on their routes at prices set by theRespondent. The retail vendors were to deliver the dairyproducts to households on their routes at suggested listprices from which they were permitted to deviate. Thedifference between the purchase price and the selling pricewas to be the vendor's gross profit His net profit wouldbe determined after deducting his expenses of operation;namely,afterdeductingcostoftruckoperations,insurance, taxes, depreciation, etc.It is admitted by the Respondent that the conversion ofthe retail and wholesale routes from the system ofemployee route drivers to vendor was undertaken withoutcomplying with the provisions of Section 8(d)(1), (2), (3),and (4) of the Act 5 The Respondent, while conceding thatitdid not comply with Section 8(d)(1), (2), (3), and (4) oftheAct before converting these routes from employeeroutes to vendor routes asserts it was not required to doso because the individuals, whether former employees ornewly engaged from the outside, were true independentcontractorswithin the meaning of the Act. Therefore,assertsthe Respondent, the terms of the contract were notmodifiedby this action because, as independentcontractors, they were not covered by the contract. TheGeneralCounsel contends that this new relationshipbetween these vendors and the Respondent has notabrogated the employee status of the vendors; hence, theRespondent by treating them as excluded from thecontractual unit, and in depriving them of the contractterms,thereby violated Section 8(d) of the Act andrefused tobargain inviolation of Section 8(a)(5) of theAct The General Counsel further contends that even if itwere to be assumedarguendothat the vendors were infact independent contractors, the Respondent in any eventviolated Section 8(a)(5) of the Act in contracting out unitwork without first bargaining in good faith with the Unionon its decisionto contract out such work and with respectto its impact on employees affected by the subcontracting.TheRespondent asserts that it performed its legalbargaining duty under the Act before subcontracting andthat the Union assented to its action beforehand.Thereisno claimthat the action of the Respondent inconverting the routes from the driver system to the vendorsystemwas inspiredbyantiunionmotives.TheRespondent contends, and it is not disputed, that itinaugurated the vendor system in its Phoenix operations inthehopeandexpectationofplacingthePhoenixoperationson a moreprofitable basis, or in any event, inthe hope ofdiminishingits loss position'Sec 2(3) of the Act definesthe term "employee" and specifies that it"shall not includeany individual having the status of an independentcontractor.11'Under the new relationship,these drivers arefrequently referred to asvendors, distributors,or owner-operators'The provisions stateProvided,That wherethere is ineffecta collective-bargainingcontractcovering employees in anindustry affectingcommerce,the duty tobargain collectively shall also mean thatno party tosuch contract shallterminate ormodify such contract,unless theparty desiring suchtermination or modification -(1) serves a written notice uponthe other party to the contract ofthe proposed termination or modificationsixtydays prior to theexpiration date thereof, or in the event such contract contains noexpiration date, sixtydaysprior to the time it is proposed to makesuch termination or modification,(2) offerstomeet and confer with the otherparty for the purpose ofnegotiating a new contract or a contract containingthe proposedmodifications,(3) notifies the Federal Mediation and Conciliation Service withinthirtydaysafter suchnotice of theexistence of a dispute, andsimultaneously therewith notifiesany State or Territorial agencyestablished tomediate and conciliate disputes within theState orTerritorywhere the dispute occurred,providedno agreement has beenreached by that time, and(4) continues in full force andeffect,without resorting to strike orlockout, all the terms and conditions of the existingcontract for aperiodof sixtydays after such notice is given or until the expirationdate of such contract,whicheveroccurs later BORDEN,INC.111B. Respondent'sDecisionTo ConvertRouteDriversto VendorsAboutthetimeofthenegotiationofthecollective-bargainingagreement,June 13, 1968, theRespondent, in an economy move, among other changes,rearranged delivery schedules and routes to eliminateovertime work by the wholesale route drivers, and as aconsequence the wholesale route drivers found theirweekly earnings reduced.Wholesale route driver JohnKiener approached general manager, Jack de Cordova, inlate June 1968 and lamented this loss of overtime payKiener inquired if there was a chance to make overtime,otherwise he was going to look for another job. Mr deCordova replied that the only answer was for theRespondent to sell the routes This suggestion by deCordova to Kiener aroused some discussion among thewholesale route drivers which was communicated to Mr.Vernon Case, the Union's secretary and treasurer andbusinessmanager. Mr. Case posted a notice on the plantbulletin board on a date prior to July 8, 1968, notifyingthe wholesale route drivers that there would be a meetingat the union hall on July 10, 1968, to discuss the vendorquestion.Unable to make contact with union representative Caseon July 3, 1968, Mr. Jack de Cordova,' general managerof the Respondent's Phoenix operations, on July 8,phoned Mr Case and requested a meeting with him thatsamemorning to discuss the Respondent's plans toconvert wholesale and retail routes to a vendor system.'The meeting between de Cordova and Case was held atthe Union's office in Phoenix on July 8, 1968.8 WholesaleRoute Manager Harry Sandler accompanied de Cordova.Mr. de Cordova told Case of his conversation with Keenerwhich was now being discussed by other driversMr. deCordova stated his opinion that the drivers could do abetter job and with more volume under a vendor system,particularlywith respect to the outlying routes in thePhoenix suburbsCase inquired if the Respondent hadplans on compelling the men to take vendor routes. Mr.deCordova replied there was no specific plan andtransferswould be individually handled as they arose.When Case inquired what was going to happen to the menwho had been with the Respondent for many years, deCordova replied that they would get their routes if theywanted them. Case asked if Borden was going to do it likeCarnation had done it. De Cordova told him the planswere to start in the outlying routes which would be soldfirst.Mr de Cordova told Mr. Case that the driverswould not have pension or health and welfare as vendors.Although Case made a request for the same, Mr deCordova did not provide the terms of the vendoragreement.'Mr de Cordova,who transferred to thePhoenix operation fromAbilene,Texas, in February1968,was of the opinionthat the vendorsystemwould result in improvedearnings for both driver and theRespondentHe had hadpreviousexperience with the vendorsystem andhad installed it at other operationsof the Respondent'Mr Casewas no stranger to the vendor systemcontroversyHis unioninDecember1966 had filedcharges with the Board against theCarnationCompany forsimilar conduct in setting up a vendorsystem, allegedly inviolationof Sec 8(aX5) of the Act The Trial Examiner'sdecision inCarnation Companyhad issuedMarch 4, 1968, finding that Carnation'sconversionof the drivers tovendors violated Sec. 8(a)(5)TheBoard'sdecision at172 NLRB No 215, issued September 6, 1968, also finds the8(ax5) violation'1 creditMr de Cordova's testimonythat this meetingwas held July 8,1968Mr Case's testimony that the meeting was heldon July 17 is notcreditedMr Casewas unsure as to when the meetingoccurred, at oneCase inquired about the men's life insurance and deCordova told him they could convert it Referring to deCordova's plans to convert to the vendor system, Casetold de Cordova, "It is your business. If you want to sellyour routes, there is nothing that I know of we can doabout it."' Case was unable to recall what he said inopposition to the vendor plan, but he testified that he didoppose it and that he did not agree to it Case did notrequest another meeting. Neither did de Cordova. DeCordova testified in substance that although Case did notexpressly agree to the Respondent's plan, he did notexpress disagreement.On July 10, 1968, Case presided at the previouslyscheduled special meeting of the wholesale drivers At thatmeeting he urged the men to stick together and not buyroutes. The men voted that they would not buy the routesCasemet with the retail drivers at the regular unionmonthly meeting on July 17, 1968, urging them not to buythe routes They voted not to.Case heard no more from de Cordova after the July 8meeting above describedOn October 16, 1968, Case sent a letter to de Cordovaas follows-Some time ago it came to my attention that yourCompany was going to follow in the footsteps of theCarnation Company by "selling" routes and equipmentto individual drivers and causing them to perform theirwork under different wages, hours, and workingconditions than those called for in the labor agreementnow in effect.The Union emphatically disapproves of such conductand considers it violative of the labor agreement and thelabor lawOn the theory that you may have commenced theseunilateralchangessolelybecauseofeconomicconditions, theUnion is prepared to sit down andnegotiate modifications to the existing labor agreementwith the hope that litigation can be avoided, labor strifecan be minimized, and the economic problem be betterdealtwithThe Union proposed that the negotiationsshould first deal with retail route deliveries and theemployees involved in that phase of the operations. Youshould understand that the Union believes that theemployees induced by you to become would-be"owner-operators" remain employees. It is the Union'sintention that they shall continue to be employees.However, generally speaking, the Union is willing toattempt to negotiate contract terms based somewhat onthe idea that greater responsibility shall be borne by theindividual drivers in the sale of the product and theupkeep of the equipment.Neither this letter, nor its offer to enter intonegotiations, nor the actual engaging in negotiationsshall be considered a waiver of, or acquiescence in, thecontract violationswhich the Company has alreadyengaged in.TheUnion respectfully demands that negotiationscommence within ten (10) days from the date of thisletterOn October 23, 1968, de Cordova replied by letter asfollows-point testifying July 15, at another point testifying that itwas July 17,whereas his signed statement to the Board agent stated that it took placeprior toJuly 17.'The quote is fromde Cordova's testimony which I credit 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDIhave your letter of October 16, and frankly it greatlysurprisesme. In view of the facts and circumstances ofwhich you are well aware and which have existed forseveral months, your letter on the subject coming at thislate date is indeed a surpriseHowever, in order to give the contents of your letter thefullest consideration I am referring it to our HoustonofficeIwill communicate with you about this furtherat a later date.On November 6, 1968, Case replied by letter as follows.In reply to your letter of October 23, 1968, we feelthat this Local Union should have been notified as toyour position on the matter of this owner-operator bythis time, and as such, we would like to hear from youas soon as possible.We also request that the Company send us a copy ofthe owner-operator contract and any other phase oftheiremployment with regard to their commission,rates,truck purchase or rental and whatever otherparticularsmight apply to his change of status as anemployee.Thank you for your co-operation.Hearing nothing further from the Respondent, Casefiled the unfair labor practice charges herein on December17, 1968Contrary to the contention set forth in the brief ofRespondent's counsel, that Case, at the July 8, 1968,meeting with de Cordova, acquiesced in and agreed to theRespondent's decision to convert its drivers to vendors, Ifind that Case did not consent to such an arrangement. Ifind that Case recognized the Respondent's decision as afait accompli,and his inquiries at the July 8 meetingrelated to the impact it would have on the drivers. Forexample, Case inquired what effect it would have on theirpensions,healthand welfare, whether they would beforced to buy a route, what would happen to the olderemployees who refused to buy, etc. Case's conduct at theJuly 10 and 17 meetings with the drivers in which heexhorted them not to purchase the routes supports hiscontention that he did not agree to the institution of thevendor system '° Case's remark to de Cordova at the July8meeting, "It is your business. If you want to sell yourroutes, there is nothing that I know of we can do aboutit,""does not manifest agreement; but rather in thecontext of what was said conveyed his sense of frustrationin the face of the Respondent's decision to go "vendor."Iam satisfied, and I find, that de Cordova embarkedon the vendor system without the agreement and consentof the Union It would be bordering on the naive tosuggest that Case, in one short meeting with de Cordova,agreed to the decimation of the bargaining unit which hisunion represented, by consenting to the substitution ofindependent contractors for driver-employees. I find thattheRespondent made its decision to go vendor withoutaffording the Union adequate opportunity to bargain onthe decision and its impact on the employees. CompareFibreboard Paper Products v. N L.R B.,379 U.S. 203.But this finding does not control my decision in this case.For the reasons which will hereinafter appear, bearing onthe issue whether the vendors became "independentcontractors" or remained "employees," I have concludedthatthevendors remained "employees"withinthedefinition of Section 2(3) of the Act As a consequence,"Respondent was familiar with the litigation in Carnation, in which theUnion had resisted the vendor system,and with the Trial Examiner'sdecision finding Carnation's vendor system to have violatedSec 8(aX5)"The quote is from deCordova'stestimonytheRespondent's conduct in altering their wages, hours,and conditions of employment set forth in the currentcollective-bargaining agreement, without complying withthe provisions of Section 8(d)(l), (2), (3), and (4) of theAct, thereby constituted an unfair labor practice withinthemeaning of Section 8(d) and 8(a)(5) of the Act.Carnation Company,172 NLRB No. 215.C. TheEstablishmentof the Vendor SystemIhave previously found that the Respondent'sdecisionto convert wholesale and retail drivers to vendors wasneither negotiated with nor agreedto bythe Union. I alsofind,and the Respondent does not contend otherwise, thatthe details of the vendor plan were not negotiated with oragreed to by the Union.Pursuant to instructions from Mr. de Cordova as to themethod of setting up the vendor system, wholesale routemanager Harry Sandler and retail route manager WadeHodges solicited their respective wholesale and retail routemen to "purchase"routes 11 Some drivers took over routesas vendors which they had previously serviced as drivers;others took over vendor routes previously serviced byother driversThe first vendor route was established onJuly 17,1968. BetweenJuly 17,1968, and November 15,1968, 10 wholesale employee routes were converted towholesale vendor routes and between September 1, 1968and April 7, 1969, 12 retail vendor routes were establishedto replace the employee routesTwo ofthe retail vendorroutes were changed back to employee routes when thevendors quit. Currently there are still 21 retail routes and10 wholesale routes that have not been converted to thevendor systemD. The Vendor System GenerallyThere is no written agreement between the Respondentand the vendors. The arrangements which govern therelationship between the Respondent and the vendors hasbeen unilaterally determined by the RespondentTheaccounting procedures and the forms utilized to record thetransactions between the Respondent and the vendors, andthe recordkeeping forms utilized by the vendors areprepared and furnished by the Respondent The degree ofcontrolwhich the 'Respondent has or exercises over thevendors must be ascertained by an examination of theirrelationship in the light of their practices, understandings,and arrangements.The Supreme Court holds that the common-law agencytest should be applied in distinguishing an employee froman independent contractor.N L R B v. United InsuranceCompany,390 U.S. 254, 256, decided October 1967 TheBoard inA Paladin:, Inc.,168NLRB No. 133, 67LRRM 1023 has stated the test as follows.The Board has frequently held that, when persons areallegedtobeindependentcontractors,thedetermination requires the application of the "right ofcontrol" test.Where the person for whom the servicesare performed retains the right to control the mannerand means by which the result is to be accomplished,the relationship is one of employment. On the otherhand, where control is reserved only as to the result"Therewas in fact no "purchase"of the "routes" - only the purchaseby some vendors of trucks The Respondent did not assign or grant to thevendor an irrevocable franchise to the territory to be serviced or to thecustomer good will The phrase "purchase routes" is synonymous with"take over a route" under the vendor system BORDEN,INC.113sought, the relationship is that of an independentcontractorThe resolutionof this determinationdepends on the facts of each case, and no one factor isdispositive[See also F HSnow Canning Co ,156NLRB 1075, 1078,Eureka Newspapers.154NLRB1181, 1184Carnation Company,172 NLRB No. 2151The problem posed by the issue of "independentcontractor" vs "employee" was expressed by the SupremeCourt inN.L R B v. United Insurance Co ,390 U S. 254,258, as followsThere are innumerable situations which arise in thecommon law where it is difficult to say whether aparticular individual is an employee or an independentcontractor, and these cases present such a situation. Onthe one hand, these debit agents [vendors in the instantcase]perform their work primarily away from theCompany's offices and fix their own hours of work andwork days; and clearly they are not as obviouslyemployees as are production workers in a factory. Ontheotherhand,however, they do not have theindependence, nor are they allowed the initiative anddecision making authority, normally associated with anindependent contractor. In such a situation as this,there is no short hand formula or magic phrase thatcan be applied to find the answer, but all of theincidentsof the relationshipmust be assessed andweighed with no one factor being decisive. What isimportant is that the total factual context is assessed inthelightof the pertinent common-law agencyprinciples.E. The Wholesale VendorThewholesalevendordeliverstheRespondent'sproducts to Respondent's wholesale customers, namely,food stores, restaurants, hotels, hospitals, and otherinstitutions on a route with fixed boundaries just as dowholesale route employee-drivers. As a rule he does littleor no solicitation of new business. He will occasionallysolicitasmallaccountorfurnishleadsfortheRespondent's street salesmenRespondentemploys street salesmenwho solicitbusiness from wholesale accounts on all routes. The streetsalesmen, with the approval of the wholesale manager,Mr. Sandler and Mr. de Cordova, negotiate the price tobe paid by the wholesale customer and the type of servicewhether "full service" or "limited service."" Frequently,where the customer is a large institution, such as a schoolor military installation, a price is bid in competition withother dairies. In some cases, the Respondent offers rebatesor discounts to procure a new customer or hold an oldcustomerThe wholesale vendor does not participate inthese negotiations and is not consulted except occasionallyin a situation where the Company's bid is so low that itsprice to the wholesale customer is, in fact, less than thedock price that a vendor pays the Respondent for theproduct, in' which case, the Respondent will guarantee tothe vendor that he will receive a gross profit of 25 centsper case for the product he delivers to such a customer.Customarily, and in almost all cases, a creditor - debtorrelationship is created and exists only between theRespondent and the wholesale customer. In most cases,Borden sells to the wholesale customer on credit and billsthewholesale customer who in turn makes paymentdirectly to the Respondent The wholesale vendors, likethe wholesale route drivers, work under the direction ofMr. Sandler, the wholesale manager. Like the wholesaleroute driver, the wholesale vendors engage in the samedaily routine of reporting to the plant at the end of eachworkday to return the empty bottles, etc., and prepare aload sheet for the products which they intend to take outthe next day. The products ordered on the load sheet areset aside for them. The vendors load their own trucks andplug into an electrical outlet on Borden's premises so thattheproductsmay remain refrigerated in their loadedtrucksovernight.The next morning just as theemployee-drivers, the vendors report early in the morningto resume their daily deliveries to the various wholesalecustomers Just as the wholesale route drivers accounteach day for their deliveries, the wholesale vendors turn into the Company each day either cash, check, or evidenceof delivery to credit customers in lieu of cash, for theproduct loaded into their truck the previous day Prior toJanuary 1, 1969, the wholesale vendors were required tomake out a bank deposit in the name of Borden each dayand deposit the moneys in the company safe. SinceJanuary 1, 1969, the wholesale vendors still must maketheir daily payment for products taken the previous daybut now instead of depositing the money in Borden's bankaccount, it is deposited in the vendor's own special bankaccount.Respondent's counsel concedes in his brief that therelationship between Borden and the wholesale vendors isreallynot a relationship of purchaser and seller. Heconcedes that the bookkeeping system recording salesfromBorden to the vendors is merely a fictionalbookkeeping device. It is clear from the record that thewholesale customers are regarded by Borden as itscustomers and are directly billed by Borden. The dockprice charged to the vendor as well as the price which thewholesale customer pays for the product is determined byBorden and not by the vendor. Borden alone, and not thevendor, determines whether rebates or discounts shall begiven to the wholesale customers and the amount thereof.Borden determines whether the service shall be full serviceor limited serviceWhile in the first instance all productsare billed to the vendor at the wholesale dock price, thevendor's profit or share in the transaction is limited byBorden's sale price to the customer. The lower the salesprice to the customer, the less is the vendor's gross profit.Where rebates or discounts are given, this is negotiated byanddeterminedbyBorden.Bordenunilaterallydetermined that it will absorb the first 10-percent rebateone-half of the rebate from 10 to 15 percent and noneabove that amount Although he has no say in the matter,the vendor is required by Borden to absorb one-half of therebate from 10 to 15 percent and the entire amount of anyamount in excess of 15 percent. Because the vendorinitially is billed at the full dock price for all of theproducts picked up at the dock, Borden indulges•n acomplex system of charge backs and credits to the vendorto reflect the true amount the vendor will receive In thefinal analysis, the vendor delivers the product for whatevercompensation Borden arranges to pay him for the serviceThe only option of the vendor, and one which he seldomexercises, except in situations where the account is triflingand imposes a hardship on him because of the customer'slocation, is to decline the opportunity to serve thecustomer at the 25 cents per case rate, in which case theRespondent will offer it to another vendor or make thedelivery through a company route man""Full service"means stocking and arranging the case and displayingthe product"Limited service"means merely depositing the products onthe customer's premises The customer pays more for "full service " 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDCustomercomplaints,messagesfromwholesalecustomers, or orders for additional deliveries are turnedover to the vendor when the calls are received by theRespondent's office, but, if the vendor is not available, theRespondent will make the delivery with its own employee.The Respondent will furnish a relief man for the vendorbecause of illness or other reasons and charge the vendorfor the relief man the amount Borden is required to paythe relief man under the union contract.In every case, Borden leases or sells a truck to thevendor, and it is usually the one he had been accustomedtouseasa route driver. The vendors are urged topurchase their trucks. Ten wholesale vendors and fiveretail vendors purchased their truck after first leasing atruck."The purchase price was unilaterally fixed byBorden and it arranged the financing for the trucksthrough the First City National Bank of Houston. Thevendor received title to the truck without a downpayment, and he and his wife were required to sign a noteand Security Agreement to the bank equal to the purchaseprice plus an approximately 10 percent finance charge inlieu of interest. The notes were payable in equal monthlypayments varying from 36 to 60 months and for amountsof $1,850 to $6,000, depending on the purchase price ofthe truck.With the beginning of the vendor operation, thevendorwas required by Borden to insure the truck,whether leased or purchased, in the following amounts:$100,000 to $300,000 public liability, $50,000 propertydamage, and $100 deductible collision. Wholesale vendorswho leased or purchased trucks had to pay for their ownoil,gasoline, and tires, which Borden furnished at pricesslightly above its cost. Thus, gas is usually purchased at25 cents per gallon. Truck repairs are made by Bordenmechanics at a service charge of $3.50 per hour plus partsat 10 percent above cost, oil sold at approximately 25cents per quart, and a charge of $25 per month is madeforparking the truck overnight on the Respondent'spremises.Like the wholesale route driver, the wholesalevendor is confined to a limited route and handles onlyBorden'sproducts.He does not handle products ofcompetitors or engage in any other type of business. Hisentireworkday is devoted to Borden. He acquires noproprietary interest in the wholesale vendor route. Toarrive at his net profit, the wholesale vendor deducts suchexpenses as truck rental or depreciation, truck repairs, gasand oil, license fees, taxes, etc.Some vendors who purchased trucks were required byBorden to sign a power of attorney in November andDecember 1968 authorizing and impowering Borden tosell the truck without limitation."Without consulting the wholesale vendors, Bordeninstalls advertisements of Borden specials and promotionson the vendor's truck just as it does the wholesaleemployee truck.F. TheRetail VendorsWadeHodges,theretailsalesmanager,afterconsultation with General Manager de Cordova, drafted achecklistwhich he used in explaining to retail routedrivers the agreement and relationship between Bordenand the retail vendor. Copies of this checklist were"The vendoris free to purchase a truck elsewhere,but ineverycase thepurchase or lease was from the RespondentThe specialized type of milktruck required limits opportunities for purchase or sale"Mr. de Cordovatestified that he later abandoned this requirement thattruck purchasers sign the power of attorneydistributed to some of the drivers. The contents of thechecklist and my comments here are as follows:(1)Companywillselldistributortheaccounts-receivable, truck, and ice cream cabinet. These are to besecured by proper legal instruments. Regular monthlypayments will be made by withholding from monthlystatementDistributor may pay cash for these items ifhe wishes.Comments:Borden,in fact,did not assign the accountsreceivable to the retail vendors, but did require thevendors to collect the outstanding accounts receivable'which varied from approximately$2,500-$6,000, and toremit the same to Borden.The retail vendors are requiredtomaintain route booksA andB, even as they did asemployees,and to deposit with Borden Route Book A ondays that Route B was being serviced by the vendor, andto deposit with Borden Route Book B when Route A wasbeing serviced.Borden runs a tape monthly on thevendor's route books to determine the status of theoutstanding accounts receivable and whether the vendor isproperly accounting for collection of accounts receivableto Borden.Five retail vendors after leasing a truck for atime, purchased Borden used trucks in November andDecember 1968 and in February 1969 at prices averagingapproximately$5,000 per truck with no down payment,the purchase price payable in monthly installments to theFirstCityNational Bank of Houston over a period of 4 to5 years; others leased Borden trucks at a monthly ratewithout purchasing them Retail vendors were required toexecute in favor of Borden a security agreement on allinventory equipment and accounts receivableUnder theterms of this security agreement,the vendor created 'asecurity interest in favor of the Respondent,inall freshdairy products and ice cream sold to him, all of thevendors inventory and equipment and proceeds therefrom,allaccounts receivable,notes, drafts or other obligationsorreceivables,now existing or thereafter created,including the proceeds therefrom,ledger cards, invoices,deliveryreceipts,booksofaccounts,statements,correspondence and other records of the vendor relating tosaid accounts-in order to secure the Respondent thefullperformance of payment of all obligations andindebtedness to the Respondent,presentand future,includingrents,taxes,levies,assessments,charges,insurance,repairs,maintenance, or protection 'of thecollateralBy the terms of the Security Agreement,the retailvendor agrees that he will not sell, exchange,lease,mortgage,encumber or pledge, conceal,remove,orotherwise dispose of the collateral,without the priorwritten consent of the Respondent,except such sates asare made to buyers in the ordinary course of business (asdefined in the'Uniform Commercial Code).The retail vendor is required to keep the collateral atall times in good repair and not to permit anything to bedone that may impair the value of any of the collateral;and if the collateral is impaired,with or withoutfault ofthe vendor,shall constitute a default at the option of theRespondent.The vendor is required to keep the collateral insuredagainst risks,with loss of any payable to the Respondentas its interest may appear.The vendor is required to keep accurate and completerecords of the collateral and at Respondent's request,furnishonceeverymonth a schedule of the vendor'scollateral. BORDEN,INC.115The Respondent has the right at any time, where itdeems the debt insecure, to declare the unpaid balance ofthe entire indebtedness secured due and payable in full, toexercise, among other things, the right to enter upon thepremises of the vendor or holder of the collateral and takepossession thereof and dispose of it as provided in theUniform Commercial CodeThe Respondent reserves the right to notify the accountdebtors on the accounts receivable to make paymentdirectly to the Respondent.The vendor is required to physically segregate thecollateral,maintainaseparateinventory,thereof,maintain records of accounts receivable,maintainaseparatebank account of the proceeds received inpayment for the collateral.The Respondent has the right to transfer its securityinterest in the collateral, and the agreement is binding onthe vendor's heirs, executors, administrators, successors,and assigns.Ifind that the aforesaid security agreement which Ihave described in outline, affords the Respondent the righttosuperviseand enforce the method and means ofvendor'sbusinessoperations,hisrecordkeeping, themaintenance and repair of his equipment, his insurancecoverage, his financial undertakings, his bank account,under penalty that the Respondent may at its option seizeallof the described collateral and take such otherprescribed action which perforce will put the vendor out ofbusiness.TheRespondent concedes in its brief that it canterminate a vendor "for cause." The phrase "for cause" isso vague as to permit the Respondent an undefined andwide discretion to terminate a vendor's services for anyconductwhich the Respondent believes is not in itsinterest.1IAn example of a measure of control that theRespondent exercised over the vendor'smeans andmanner of work performance which throws light onRespondent's right to terminate "for cause" is found in aletterdatedNovember 22, 1968, to all Borden SalesManagers, Salesmen and Vendors. In that letter Mr. deCordova recited that he had several, complaints fromcustomers that they had purchased Borden Dairy productswhich were stale and out of date. De Cordova urged theBorden personnel to check Code dates and keep themerchandise cold.He further warned everyone that ifmanagement found anyone, employees or distributors, notwatching Code dates and taking care of the products, "itcan be the basis for discontinuing our partnership.. .The letter then went on to urge the people to "police codedates and refrigeration, which includes. regular defrost,keeping the doors of your truck closed, and get the topBorden quality to the consumer." It is clear, and I find,that the Respondent does exercise a large measure ofcontrol over the manner and the means by which thevendors, retail and wholesale, perform their tasks.(2) Buy products at an established dock price and re-sellat suggested or competitive home service price. Yourspread will be approximately 25% of the suggested retailprice.An additional 1% of sales will be accrued forimprovement in collections. 1/2% of this accrued for93% or better current accounts receivable, and 1/2%"Thus,Clarence Paris, one of the retail vendors,credibly testified thathe was toldbyMr de Cordovathat the Respondent would terminate avendor who was short in his funds or who became an alcoholic or if theRespondent received too many customer complaints.fornotmore than 100% of net dollarsales inoutstanding.This accrual will be paid annually inearlyDecember to distributors in good standing -must still be in business on December 1st to beeligible for this accrual.Comments:This is generally adhered to. The retailvendor, like the retail route driver, is confined to ageographically limited route in which to solicit newbusiness and make deliveries. Only Borden's products arehandled by the vendors, with the exception of eggs. Somevendors handled other eggs. The retail vendor devotes thefullworkday to Borden and engages in no. other work.The retail route man, pursuant to the union contract, ispaid an approximate 18 percent commission on sales;, theretailvendor an approximate 25 percent spread of thedifference between the dock price and the suggested retailprice to the home consumer. The dock price and thesuggested retail price are unilaterally fixed by Borden. Theretail vendors customarily sell at the suggested list price,as this is usually the uniform competitive home serviceprice of Borden's competitors. The retail vendor, unlikethe retail route man, has the discretion to deviate from thesuggested retail price.At least one retail driver-Howard McCaslin - charged about I cent per unit abovethe suggested list price for milk deliveries to 75 percent ofhis customers, as his competitors were doing likewise.With respect to a collection bonus, retail vendor McCaslincredibly testified that if the retail vendor collects 90percent of the outstanding book accounts by the end ofthe month, he gets a small incentive bonus which Bordenplaces in a reserve.(3)As long as you owe the company for receivables andtruck, you will submit your route ledger accounts aminimum of once monthly or any time requested bycompany to do so for a complete audit in companyprescribed manner. You will then draw the difference inyour buying and selling price, less the charges made toyour account for truck payment, insurance, etc , as yourmonthly settlement.Comments:Before January 1, 1969, the retail driverswere required daily to make a deposit slip to Borden'sbank account of all daily collections and deposit it inBorden's safe. Borden ran a tape monthly on the routebooks, and made payment to the retail vendor of his netearnings that month after deduction for expenses, such asgas, oil, repairs, truck lease, etcAfter January 1, 1969,each retail vendor was required to set up his own bankaccount. Thereafter, home customers were billed in thename of the vendor instead of Borden, but payments tothe vendor, when mailed, were sent to Borden's P. O. Boxand then turned over by Borden to the vendor. The vendorafter January 1, 1969, made deposits in his own businessbank account, but Borden has continued its practice ofrunning a tape monthly on the vendor's route book.(4) In lieu of your paying cash for your daily purchases,you may turn in to the company daily all cash receipts.The company will accept your accounts receivable aspayment for your account but reserves the right toreject any particular account it feels is not collectible orover sold.Comments:Generally, Borden would not accept thoseaccounts receivable as security for the retail vendor'sindebtedness which were over 30 days delinquent.(5) You will need to: "tax not later than 15th of month following sale. Cost 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDof each of these licenses is $1.00 and they are gooduntil you move to a different address.Comment:Self-employed persons would be required bylaw to follow this practice.B. Have your tax man set up a self-employed tax returnand social security form.Comments-Borden was suggesting the legal obligationof a self-employed person with respect to payment ofSocial Security tax, sales tax, etc. Borden no longer ismaking these payments as they do in the case ofemployees.(6)You will have the option of parking at night oncompany property for $15.00 a month,buy gas, tires,truck repairs,etc., through company at nominal prices,e.g., gasoline-25 cents per gallon,truck repairs $3 50per hour plus parts.Comments-Vendors generally take advantage of thesereduced price options. Some, often making the necessaryelectric installation at their homes,will take the vehiclehome overnight after loading up and will keep theproducts refrigerated overnight by plugging in at home.(7) Youcan buy printed route sheets and addressographservice for$5 00 monthly through company.Receiptpadswillbe charged at company cost.This alsoincludes figuring of your daily settlement sheet at retailprices.Comments:Vendors are supplied these services for $5 amonth.(7) [Continued]Write a letter to Company stating thatshould you wish to leave route, you will give 90 daysnotice,and no going back on territory for 90 daysCompany has first option on accounts and equipment atfair appraised value.Will establish a daily route averagewhen you take route.Pay distributor for route split atfair value over this base or for increase over this baseshould you sell the route. Company will pay$3 00 perpoint average for business put on up to 3,600 points perweek- $5.00 for average over 3,600 points per week.Comments:This letterwas required of the newlyestablishedvendor.WadeHodgespreparedamimeographed letter as follows for signature by retailvendors in taking over:To: Borden Inc.Iwish to buy Borden retail route no. .. and truckno..and operate it as independent distributor.Should I,at any time, decide to leave or sell the route,Iwillgive: the company 90 days notice I will giveBorden Inc. first option to buy accounts receivable andequipment at fair appraised value and I will not goback on the territory to sell,solicit,or deliver dairyproducts for myself or another person for a period of90 days from the date I stop distributing Bordenproducts.Iwill at all times maintain truck insurance of $100- 300,000 P.L., $50,000 P.D., and $100 deductiblecollision.This letter was required of all vendors,wholesale andretailat firstLater, the vendors were told by Mr. deCordova that Borden was no longer giving effect to them,that any vendor could quit without giving 90-day notice.The letters were not returned to the vendors who hadwritten or signed them,and Mr. de Cordova testified thathe threw them into the wastebasket.The record shows that two retail vendors who quit leftwithout giving the 90-day notice.Theyturned in theirroute books and their accounts were audited,and theyturnedback their trucks and route books withoutreceiving additional compensationOne retail vendor whoquit,Mason,was found to be indebted to Borden in theamount of$1,491, this amount representing the differencebetween the balance he owed for products he hadpurchasedfromBordenand the current accountsreceivablewhich Borden is willing to accept in lieu ofcash.Mason gave Borden a promissory note for the$1,491.Another retail vendor who quit was found to be$1,750 shortConcerning Borden's proposal to pay a retail vendor fora route split over the route'sbase average for additionalpointsaccumulated by the vendor,thisproposalwasessentiallya continuation of the existing practice ofcompensating employee route drivers where their routeswere split.(8)Truck insured for $100/300,000 P.L. and $50,000P.D , $100 deductible collision with certificate of proofof same to company Insurance drawn up to providesame coverage of any rented truck being used in placeof distributor's insured truckCommentThis requirement was strictly enforced. Allvendors, retail and wholesale,were required to insure theirvehicles,whether purchased or leased from Borden, forthe stipulated coverage,and evidence of insurance wasfurnished Borden by the insurance companies.(9)Route return credit will be allowed up to .2% ofsales only. Distributor stands all dumps over this.CommentThe retail vendors were allowed monthlycredit equal to .2 percent of sales for spoiled productreturns,wholesale vendors were allowed monthly creditequal to .5 percent of sales for returned products.(10) Containers will be charged and credited at 2 centseach for quart and half gallon glass bottles and 30 centseach for gallon jugs.(11)Relief driver,ifavailable,$25.00 per day Truckrental $5.00 per day plus 5 cents per mile over 100miles per day.Comment:The retail vendor was required to payBorden $25 a day for Borden's relief driver, the wholesalevendor would be charged by Borden the amount due therelief driver under the union contract.The relief driverswerepaidbyBordenwho in turn would obtainreimbursement from the vendor.The truck rental refers totemporary truck rental while the vendor's truck was tiedup in repairs, etc.All vendors,wholesale and retail, in thefirst instance leased and some later purchased a truckfrom Borden.The truck lease was for a monthly figurewhich Borden in some instances unilaterally increasedfrom time to time(12)Distributor will not permit a helper on companyproperty.Comment-The evidence is not clear whether the rule isbeingenforced.Wade Hodges testified credibly andwithout contradiction that from time to time some retailvendors have helpers on their truck,usually a son orbrother on heavy days or on Saturdays. Borden does notpay for the services of the helpers.(13)Distributorwill identify truck as "Owned andoperated by (his name),Distributor"on both sides oftruck.Comment-All vendor trucks,both retail and wholesale,are painted in the typical Borden color and bear the wellknown picture of"Elsie the Cow and the name of Borden BORDEN,INC.117on the truck Additionally, on the truck appears the nameof the vendor as Independent Distributor.(14) 7 1/2% interest on that amount owed over 30 dayssales.(15) Truck may be financed through company's bank.Company will withhold monthly payment from monthlysettlement and make payment.Comment:It is undisputed that all vendors, both retailand wholesale, who purchased trucks, and they wereencouraged by Borden to do so, had the full purchaseprice financed by the First National Bank of Houston,and all details were handled by Borden. In effectuating thefinancing, there was no contact between the vendor andthe bank. All negotiations were conducted by Borden.(16)Monthly accrual (approximately 1.5% of sales maybe set up for contingencies such as tires and majortruck repairs as well as cash reserve. This would beagreed upon between company and distributor andagreed amount withheld from monthly settlement.Comment-Borden prepared a document for thesignatureofRetailVendorsauthorizingBorden towithhold 2 percent of the retail sales value of the vendor'smonthly purchases to be set upas anaccrued cash reservein the vendor's name; this reserve to be used to pay suchexpenses as insurance and registration and any unusualtruck expenses. The document also authorized Borden totransfer the vendor's bond deposit credit to this reservefund.Mr. de Cordova testified that this document wasprepared for the signature by vendors but was notrequired.(17) Truck insurance can be paid by company if needbe, and charged in to a special account and deductedfrom monthly settlement each month at the rate of 1/12of the total amount.(18)Truck registration can be handled in the samemanner as insurance.(19) Copies of accruals will be furnished the distributormonthly.Additional Characteristics of the RetailVendor-Borden RelationshipIn similar manner asthe retail route supervisor rideswith the retail route driver,assistshim in his problemsand sometimes relieves him, the supervisors counterpartunder the vendor system is the "coordinator" whoperforms much the same function with the vendor as thesupervisorvis-a-vis the retail employee route drives Thecoordinator isanacknowledgedfulltimeBordenemployee who spends most of his time with the 10 retailvendors, riding the route with them at times, breaking innew vendors, attending to their problems, and relievingthem when they are ill or otherwise unable to service theroute. The coordinator does not ride the route with eachvendor as often as the supervisor rides with the retailroute drivers Bud Allender, the coordinator, was formerlydesignated a supervisor before the vendor system wasinaugurated.The retail vendors, together with the retail routedrivers, attend periodic weekly or biweeklysalesmeetingspresided over by Wade Hodges, the retail sales manager,where they are instructed as to the "do's and don'ts,""such as to refrain from delivering stale products. At theseperiodicsalesmeetings both employee route drivers andvendors are briefed on specials which Borden is promotingthat week Signs advertising these specials are placed onthe truck by Borden personnel, and the vendor, like theroute driver, is expected to promote the specials whichfrequently offer a premium to the housewife or a speciallyreduced price for certain items whose saleBorden ispromoting that week."Retailand wholesale vendors continue to wear theBorden uniform, and Borden furnishes the name patchand Borden patch to be worn on the shoulder of the shirt.Borden laundersthe shirts at a charge to the vendor of 25cents per shirt.The Borden retail sales coordinator, like the retail routesupervisor, rides with the new vendor to acquaint him witha route.The retail vendor is required to turn in his route bookseachmonth to Borden so that it may run a tape todetermine the status of the accounts receivable and hisindebtedness to Borden. Before January 1, 1969, the retailvendors, like the rental route men, received a check in thenature of a draw on the 21st of the month and the balanceon the 6th, less expenses charged by Borden to the retailvendor, such as the monthly amount of the truck lease,for gas, oil, repairs, $15 for parking, $5 for book andaddressograph, etcA retail vendor who takes over a retail route is requiredto collect the outstanding accounts receivable, usuallyaveraging $4,000 and remit the moneys to Borden. Theseaccounts receivable are not purchased by the retail vendorand are not assigned to him, but the retail vendor isrequiredto sign asecurity agreement in favor of Borden Ihave previously hereinabove outlined the contents of thissecurity agreement.The retail vendor's workday routine is comparable tothat of the retail route driver. He unloads his empties andreturns at Borden's plant or depot at the end of theworkday, and thatsameevening loads up for thefollowing day, and then resumes on his route the followingday.Some retail vendors plug in at their own homeovernight to refrigerate their products rather than at theBorden premises.The vendor does not engage in any other business andhe devotes his full time to selling and delivering onlyBorden'sproducts IS He solicits and delivers only on hisown route, but instead of being paid on a commissionbasisasisaroutedriver,thevendor'sbasisofcompensation is the difference between the retail price tothe home consumer and the dock price,less hisbusinessexpenses, such as truck rental, repairs, parking, officesupplies, gasoline, oil, etc. Like an employee route driver,itispossible for the retail vendor to increasehis earningby increasing his sales.Customer complaints received by Borden are recordedand referred to the retail vendorThe retail vendors collect the retailsalestax from thehome consumers and remit them to the State of Arizona.When a retail vendor's truck is in for repairs,Bordenrents the vendor a substitute truck for $7.50 per day.Borden'scompetitors in home delivery are Shamrock,Foremost,Kraft,and Carnation, and they all usuallycharge the same price to the housewife.Borden employs solicitors on company retail routes butnot on vendor routes."The quote is from the credible testimony of retail vendor HowardMcCaslin"Clarence Parts,a retail vendor,credibly testified"Iwouldn't dare turndown a special I don'twant to get fired ""Retail vendors may handle non-Borden eggs. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. Conclusionary Findings That Vendors Are"employees" and not "independent contractors"A review of the arrangements and practices bearing onthe relationship between the vendors and the Respondentconvinces me, and I find, that the Respondent retains theright to control, and indeed exercises, control over themannerand means of the vendor's operations For thatreason, I find that the vendors, both retail and wholesale,remained employees covered by the collective-bargainingagreement, and did not become independent contractorsAlthough the vendorsinsomerespectsappear topossesssomeoftheattributesofself-employed,independent businessmen, such as owning or leasing atruck, paying the expenses of the truck operation, carryingcasualtyinsuranceon the truck, payingsalestax to theStateandmaking social security returns to thegovernment as self-employed persons, and the retailvendors purchase and sell products; it is clear neverthelessthat the vendors are the agents and employees of theRespondentandarenotengagedinindependententerprises. Initially, it is observed that the vendors arerequired by the Respondent to own or lease a truck, tocarry casualty insurance, and make the self-employedsocialsecurity returns.The vendor's ownership of thetruck, subject to the 10 percent lien of the bank,20realisticallyviewed, is illusory and represents nothingmore than a unique plan by the Respondent to shift someof its operating costs to the vendor, who now more thanever is economically dependent upon and subservient tothe Respondent's wishes and desires. The vendor does notcarry the casualty insurance on his truck, whether ownedor leased, because he has independently made suchdecision but because Borden has compelled him to Thevendor system is entirely the creature of the Respondent.It is purposefully not defined in writing; it is amorphousand changes in form, and content as the Respondent fromtime to time unilaterally determinesNegotiation, and thegive and take between contracting individuals, is entirelylackingNothing of value is conveyed or assigned to thevendor except in some cases the truck, which because ofthe 110 percent lien thereon, I have found is an illusoryasset. The routes and customer good will remain as beforeinthe actual or potential custody and control of theRespondent. The wholesale customer is Borden's customerand there is a creditor-debtor relationship between them.The retail customer is-tied inevitably to Borden by virtueof the fact that under its security agreement with the retailvendor, Borden may at its option seize the route books,inventory and equipment, accounts receivable records,bank deposit and other things of value to protect itsinterest;and it may require the (ustomers to makepayment to it rather than the vendor The vendors arerequired to be uniformed and to wear Borden patches.The trucks carry the typical Borden trademarks andnameThe vendor's name appears on the truck notbecause of his decision but because Borden compels it.The retail vendors are required to attend sales meetings,and they, as well as the wholesale vendors, are required tocarryBorden's advertising specials on their truck, andthey carry out the specials and promotions. The retailvendors are required to collect Borden's outstandingaccounts receivable which are the property of Borden andto account for such collectionsAll vendors are requiredto deliver only products which are fresh and not out ofdate, and they have been cautioned that if they do not,SOThe full purchase price plus•0 percent interest charges.they will be terminated. They are cautioned by Borden toproperlydefrostandkeep their products properlyrefrigerated and to keep the truck door shut. The vendorrelationship is terminable without notice by either party.The vendors are subject to direction, training, andsupervision by managerial employeesThe vendors arerequired to prepar— and keep records, accounting practicesand bank practices prescribed by the Respondent, and theretail vendors are required each week to yield possessionof their route books to the Respondent. The vendorsdevote their entire workday only to Borden's service,engaging in no other c,nterprise, carry only Borden'sproducts, and in a prescribed territorial route fixed byBordenTheir earnings are subject to the control ofBorden which unilaterally fixes and changes the dock priceto the vendor and the selling price to the wholesalecustomer and likewise fixes the dock price and suggestedselling price for the retail vendors. The wholesale vendorisintruthnot a purchaser or seller of goods. Thediscretion of the retail vendors to fix their own retailprices is largely meaningless because of the limited routetowhich they are confined and by the home deliveryprices of competing drivers. The inference is clear that theunequal economic power of Borden over its vendorscompels them to perform their duties in a manner whichisacceptable to Borden, or in the alternative to sufferterminationBy the very nature of his duties which the jobrequires, the vendor has no real discretion in servicing hisroute except that limited discretion which any employeealso exercises in carrying out his day to day routine.There can be no doubt that a vendor who would choose tofix his own hours of work so as not to properly serve thecustomers, or who would absent himself from his routewithout substitution by a relief man, or who would carrythe products of a competitor, or who through inattentiontowork permits his route to deteriorate would risktermination; and Borden has this unquestionable right tocontrol the manner and means of performance through itspower of terminationThe vendor has no proprietaryinterestin hisroute which he can sell, with this exception,that Borden grants to retail vendors the same privilege itgave to its retail employees to be compensated foraccumulated points above a base average at a scheduledratewhere a route is split. Borden has not assigned orconveyed to the vendor any right to assign his route to astranger, and the two retail vendors who have quit leftBorden with nothing, just as when they came in Indeed,they found themselves substantially in debtThe paternal control exercised by Borden in furnishingfacilities to the vendors at reduced prices, such as parkingand refrigeration facilities, truck repairs, gasoline, oil, andbookkeeping services,isoneof the hallmarks of. themaster-servant relationship, andmanifests the vendor'sdependence upon Borden's favor for his survival.In view of the fact that the vendors have only minimalcontrol of the manner and means by which their work istobe accomplished and meager opportunity to makedecisionwhich would affect their profit and loss andBorden's control is continuous and pervasive. I find uponthe entire record" that they are employees within themeaningof the Act. See for exampleN L.R B. v. UnitedInsurance Co,390 U.S. 254;Carnation Company,172NLRB No. 215;Eureka Newspapers, Inc,154NLRB1181, 1184-85;Pepsi Cola Bottling Company,156 NLRB"The record is corrected in accordance with the General Counsel'smotionThe correctionsarenotedinAppendixB attached hereto[Omitted frompublication I BORDEN,INC.11980;Mister Softee of Indiana Inc.,162 NLRB 354;NewsSyndicate Co., Inc,164 NLRB No 69;The Seven-UpBottlingCompany of Detroit,120 NLRB 1032,Smith'sVan & Transport Company, Inc.,126NLRB 1059,Minnesota Milk Co. v. N.L R B,314 F.2d 761 (C.A. 8);N L R B. v. Phoenix Mutual Life Insurance Co,167 F.2d983, 986 (C.A.7);N L.R B. v. Nu-Car Carriers, Inc,189F.2d 756 (C.A3);Deaton Truck Lines, Inc v. N L R.B,337 F.2d 697, 698-699 (CA.5);N.L.R B v. LindsayNewspapers, Inc,315 F.2d 709, 713 (C.A. 5);N L R Bv.Keystone Floors, Inc,306 F.2d 560 (C.A. 3) CompareN.L.R.B v. Servette,313 F.2d 67 (C A 9).Accordingly, I have concluded that by entering into theaforesaidvendorarrangementswith its retail andwholesaledriveremployees, theRespondent violatedSection 8(a)(1) and (5) of the Act by unilaterally changingthe wages, hours, and working conditions of wholesale andretailemployee drivers" by bargaining with individualemployees in derogation of the Union's representativestatus,T3andbymodifyingtheexistingcollective-bargaining agreement with the Union, withoutcomplying with the requirements of Section 8(d) of theAct.2°H. The Coercion of Retail Route Drivers To TakeVendor Routes, and the Quitting of Robby Burleson,Jim Owen, and Carl PaigeThe General Counsel contends in essence that bythreats to sell their routes, the Respondent coerced routedrivers into taking over vendor routes and forced routedriversRobbyBurleson,Jim Owen, and Carl Paige toquit their employment rather than accept the alternativeof taking over a vendor route.These three employees, as retail route drivers, were inthe unit of employees covered by the union contract.Itisundisputed thatwiththedecisionof theRespondent to go vendor, Retail Sales Manager WadeHodges embarked on a selling campaign to induce retaildrivers to take over a retail route, either their own, oranother,asa vendor.Mr.Hodges approached routedrivers individually, soliciting each of them to buy a route,and endeavoring to point out to them his view of theeconomic advantages of the vendor relationship and someof the details of the vendor arrangement. In the course ofhis conversation with some of the drivers, he told them itwas the Respondent's intention to sell all the routes. Thus,when Hodges sought to sell a route to retail route driverClarence Paris in July 1968, he told Paris that Borden wasselling the routes, and asked Paris if he wanted to buy.Paris told Hodges he didn't want to buy a route. WhenParis asked what would happen if he didn't buy, Hodgesrepliedhewas going to sell them any way At asubsequent date in August 1968, Hodges called at Paris'homein aneffort to convince him and his wife to buy.Fearing that he could not find another job because he was49 years of age, Paris signed up for a vendor's routeWhen Hodges told Paris he was required to sign astatement that he wanted to buy the route, Paris replied"that would be the biggest lie I ever said, because after allthese years that we had fought for five days a week, and aSIN L R B v. Katz,369 U S. 736, 743;N L R B v Huttig Sash & DoorCo, 377 F 2d 964, 967 (C A 8).IIN L R B v. Tom Johnson, Inc,378 F 2d 342, 343 (C A9);GeneralTeamsters Local Union No 782 (Blue Cab & Village Cab) v N L R B,373 F 2d 661 (C A D C.).See alsoJ I CasevN L R B,321 U S 332"CarnationCompany,172 NLRB No 215,N L R B v Huttig Sash &Door Co , supra"Thequote is from Paris' testimonywhich I creditvacationwithpay,andaretirementplanandahospitalization, and so on."25 Hodges replied that was theway it would have to be and Paris signed. Paris at thetime of the hearing still remained a retail vendor.RetailroutedriverHaroldMcCaslin experiencedsimilartreatment from Hodges in the course of Hodges'campaign to convert retail route drivers to retail vendors.InAugust 1968, Hodges called McCaslin into his officeand told him Borden was going to sell the routes. HodgestoldMcCaslin he wanted him to buy a route, specificallyRoute 27. McCaslin told Hodges he was not interested.Hodges replied that eventually everybody was going tohave to buy About 2 weeks later, Hodges called atMcCaslin's home where he again urged him to buy Route27 and offered figures and argument to support his salespitch that the vendor route would be profitable AccordingtoMcCaslin's credible testimony, he said to Hodges"Well,Wade, if I don't buy a route, lay the cards on thetable, tellme how long I can expect employment!'"Hodges replied, "I can't guarantee you anything afterNovember 1 " About 1 week later, McCaslin took overRoute 27 as a vendor.Walter Scott, a Borden employee for almost 25 years,received similar treatment from Hodges who solicitedScott to take a retail vendor's route in August 1968, andon a number of later occasions, inquired if Scott hadgiven it further thought. In December 1968, Hodges toldScott that he might not be able to let Scott hang on as anemployee for the full 25 years, which was important froma standpoint of pension rights, as Borden would like allthe routes to be sold by January 1, 1969.26 Scott did notpurchase a vendor route, and he still remains employed byBorden.John T West, still employed as a relief wholesale driverby Borden, was employed as a wholesale route driver inSeptember 1968, when Wholesale Manager Harry Sandlerasked him if he was going to buy a route, and if not,Sandler was going to sell it to someone else. Sandlerapproached West a second time a few days later to learnifWest had made up his mind. Sandler told West that hebecause he had someone else who was interestedWesttold him, in that case, to go ahead and sell it because hewasn't interested.West's route was taken over as a vendorroute by Ross Miller, and West became a relief driver 271.Robby BurlesonRobby Burleson had been employed as a retail routedriver about 4 years In July or August 1968, Mr. HodgescalledBurleson into his office.He told Burleson thatBorden was planning on selling the nine outlying routesand thatBurleson'swas one of the routes to, be sold.Hodges inquired if Burleson had -given it any thought.Burleson told Hodges he was not planning on it. Burlesonreminded Hodges of a conversation they had had in early1968 when Hodges told him that Borden was not planningon selling routes, as Borden had tried it out at differentplaces and it had never worked out. Burleson told Hodgesthat he thought that if Borden was making any money, itwould not want to sell the routes.Burlesonsaid furtherthat he didn't think he could make a go of it if Borden,-The aforesaid finding is made on the credible testimony of ScottI,Itappears from the record that Sandler did not meet as muchresistance from the wholesale drivers as Hodges did from the retail driversin soliciting them to take vendor routes.The reason for this was that thewholesale drivers had their wages materially reduced by the Respondent'sdecision to cut out overtime.With the filing of unfair labor practicecharges herein by the Union,Borden discontinued the further sale ofvendor routes 120DECISIONSOF NATIONAL LABOR RELATIONS BOARDcouldn't and he didn't care anything about the route.Hodges calledBurleson asecond time later and inquired ifhe had given the matter further thought. WhenBurlesonreplied in the negative, Hodges asked if he could come outto the house and talk to his wife about it. Burlesondeclined the offer, telling Hodges that his wife was nomore interested than he in a vendor route. Burlesoninquiredwhen the vendor routes were to be sold, andHodges replied "We would like to have them sold bySeptember." He further said "eventually they all were tobe sold."" On the basis of his conversation with Hodges,Burleson looked for other employment because he did notwant to buy a route. He found employment with HolsumBakery and gave notice to Borden that he was quitting.2 Jim OwenJim Owen had been employed on retail Route 35 about1year.His was the first retail route converted to a vendorroute and it was taken over by Maury Huff. In July orAugust 1968, Wade Hodges solicited Owen to buy his ownroute.Owen told Hodges he wasn't interested, and even ifhe were interested, he would not buy a route so far fromhis home. Owen inquired of Hodges if he would have ajob since he didn't want to buy a route. Hodges repliedthat Owen wouldrun aroute as long as Borden owned aroute.Owen learned that retail driver Maury Huff wasgoing to buy his (Owen's) route, and he was requested bymanagementto let Huff ride with him to learn his route.Owen made plans for a 1 week vacation he had earned,and he tentatively agreed after the end of his vacation totake over Route.47 although he was not anxious to take itover. Owen told Hodges that while he was on vacation, heintended to look for another job, but if he didn't find one,he would take Route 47 Hodges agreed to this. Duringhis vacation, Owen found another job, and he quit'3.Carl PaigeCarl Paige had 'worked for Borden as a retail routedriver for 4 years. In July or August 1968, Wade Hodgesapproached Paige to buy a route. Paige told Hodges thathe hadn't thought about it, and he didn't think he couldgain anything by buying a route. When Paige asked if thevendors were to bp given written contracts, Hodges repliedthatBorden was not giving any written contracts, thedrivers would just have to takeBorden'sword.Hodges talked to Paige about three times in an effortto,sell him a retail route, but Paige wanted more time tothink about it. According to Paige's testimony which Icredit, it appeared obvious to him that "if you didn't buyyour'route, you wouldn't be there," and he was aware thisalready had happened when Maury Huff had bought JimOwen's route, a fact which was the topic of the drivers'conversations. (Paige credibly testified that he startedlooking for another job because, as he testified "I didn'twant to be in a position where I had to make a choice ofeitherbuying or leaving before I was asked." Paigeresigned.At the time of his resignation, he was asked byHodges if he would consider staying. This was declined byPaige,because,ashe testified, "I felt I better takeanother job while I could."Conclusionary FindingsIfind from the foregoing recital of facts that theRespondent's sales managers, in soliciting a number ofemployees to take over routes as vendors, represented to"The quote is from Burleson's testimony which I creditthem that their routes and other routes would be soldfrom under them and others by certain future dates. Bysuch threats of loss of employment, I find that theRespondent inducedandforcedemployeesRobbyBurleson,JimOwen, and Carl Paige to quit theiremployment and take other jobs. I further find that theRespondent, in soliciting employeesClarenceParis,HaroldMcCaslin,Walter Scott, John T. West, RobbyBurleson, Jim Owen, and CarlPaige,aswell as otheremployees, to take vendor routes under terms andconditions differing from the union contract, refused tobargain with the Union in violation of Section 8(a)(5) ofthe Act. The duty of the Respondent to bargain with theUnion carried with it the corresponding duty to deal withnone other. By its conduct aforesaid, the Respondent alsocoerced and restrained the employees in the exercise oftheir rights guaranteed by Section 7 of the Act.29 I furtherfind that by transferring employees who refused to takevendor routes, to other jobs, and by inducing employees totransfer to vendor routes, the Respondent engaged inunfair labor practices within the meaning of Section8(a)(1)and(5)of the Act.CarnationCompany, 172NLRB No. 215;Chemrock Corp.,151NLRB 1074;N.L.R.B v. Tulsa Sheet Metal Works, Inc,367 F.2d 55,59 (C.A. 5), cert denied 389 U.S. 837;Medo Photo Corp.vN L'R.B ,321 U.S. 678.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE 'The activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the ActHaving found that the Respondent unlawfully changedthewages, hours, and conditions of employment ofwholesale and retail route drivers who were converted tovendors, I shall recommend that such route drivers berestoredtotheirformerorsubstantiallyequivalentpositions,without prejudice to their seniority or otherrights and privileges, and that the Respondent make eachof them whole for any loss of pay, including loss of fringebenefits, he may have suffered by reason of such changesin the terms of their employment; and I shall recommendthat the Respondent offer immediate reinstatement totheirroutedriverjobsorsubstantiallyequivalentemployment to Robby Burleson, Jim Owen, and CarlPaige,andmake them whole for any loss of pay,including loss of fringe benefits, they may have sustained"Sec. 7 of the Act provides as follows.Employees shall have the right to self-organization,to form,loin, orassist labor organizations,to bargain collectively through representativesof their own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, andshall also have the right to refrain from any or all of such activitiesexcept to the extent that such right may be affected by an agreementrequiringmembership in a labor organization as a condition ofemployment as authorized in section 8(aX3) BORDEN, INC. 'by reason of their termination of employment with theRespondent. I shall also recommend that the Respondentrestoreandmaintain in effect all collective-bargainingterms relating to the wages, hours, and conditions ofemployment, of the wholesale and retail route driversFibreboardCorp.v.NLRB,379U.S. 203, 216;Carnation. Company,172NLRB No. 215;N L.R B v.Strong,393 U S. 357;Chemrock Corporation,151NLRB1074, 1081-82. Backpay shall be computed in the mannerset forth in F.WWoolworth Company,90 NLRB 289,plus interest at 6 percent per annum as prescribed inIsisPlumbing& Heating Co.,138NLRB 716. I shallrecommend the posting of appropriate notices.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following-CONCLUSIONS OF LAW1.The Respondent, Borden, Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union, Sales Drivers and Helpers Local UnionNo.274,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.3At all times material herein, the Union has been theexclusiverepresentativeforpurposesofcollectivebargaining in an appropriate unit composed of all ofRespondent's employees in its plant, including warehouseand driver, employees, and excluding clerical employees,traveling salesmen, fieldsmen not engaged in productivelaborintheplant,engineers,icepullers,guards,watchmen and supervisors as defined by the Act4Commencing on or about July 1, 1968, and at allmaterial times thereafter, the Respondent, in violation ofSection8(a)(5)of the Act, has refused to bargaincollectivelywith the Union by (a) inviting, soliciting,inducing, and coercing its retail and wholesale route driveremployees , toenterintoindividualcontractsofemployment with the Respondent in derogation of theUnion's representative status, by (b) unilaterally changingthewages, hours, and conditions of employment of itsretailandwholesale route driver employees, by (c)modifying the existing collective-bargaining agreementwith the Union, without complying with the requirementsof Section 8(d)(1), (2), (3), and (4) of the Act, and by (d)causing employees Robby Burleson, Jim Owen, and CarlPaige to terminate' their employment by threats toeliminate or by eliminating their routes or jobs becausethey would not enter into individual agreements coveringwages,hours,andconditionsofemployment incontraventionoftheexistingcollective-bargainingagreement with the Union.5.Because of the aforesaid conduct, the Respondenthas interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed by Section 7 of theAct, and has thereby engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the ActRECOMMENDED ORDERUpon the entire record in the case, and pursuant toSection 10(c), of the Act, as amended,it isrecommendedthatRespondent, its officers, agents, successors, andassigns, shall:1.Cease and desist from:121(a) Failing or refusing to bargain collectively with theUnion as the exclusive representative of all,its employeesin the previously described appropriate unit(b)Continuing or giving effect to any Distributor orVendor Agreements, wholesale or retail, with employeesin the previously described appropriate unit(c)Dealing individually with any of its employees in thepreviously described appropriate unit in derogation oftheirbargaining representative, or unilaterally changingtheir terms and conditions of employment, or modifyingits collective-bargaining agreement with the Union withoutcomplying with the provisions of Section 8(d) of the Act,or,inany like or related manner interfering with,restraining, or coercing its employees' in the exercise of theright to self-organization, to form labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in any other concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection2.Take the following affirmative action required toeffectuate the policies of the Act.(a)Bargain, in good faith, with the Union, in the unitfound to be appropriate, with respect to wages, hours, andworking conditions(b)Notify individually, and by the posting of theattached notice, all employees in the unit found to beappropriatewithwhom the Respondent has madeindividual agreements or arrangements that it will nolonger offer, solicit, enter into, continue, or enforce suchagreements or arrangements, but without prejudice to theassertion by the employees affected of any legal rightstheymay have acquired under such agreements orarrangements.(c)Offer to all unit employees with whom theRespondent had made individual arrangements and toRobby Burleson, Jim Owen and Carl Paige, immediateand full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make each of them wholefor any loss of pay he may have suffered by reason ofemployment under individual contracts(d)Should the above-named individuals currently beserving in the Armed Forces of the United States, notifythem of their right to employment and full reinstatementupon application after discharge from the Armed Forces,inaccordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended(e)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to determine the amount of backpaydue hereunder(f)Restoreandmaintainallprovisionsof thecollective-bargaining agreement with the Union.(g) Post at its place of business in Phoenix, Arizona,copiesof the attached notice marked "Appendix."10Copies of said notice, on forms provided by the RegionalDirector for Region 28, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for at least60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that such notices are not altered,defaced, or covered by any other material."In theevent no exceptions are filed as provided by Section 102 46 oftheRulesand Regulationsof the National LaborRelations Board, the 122DECISIONS OF NATIONAL LABOR RELATIONS BOARD(h)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what stepsRespondent has taken to comply herewith."findings, conclusions, recommendations,and RecommendedOrder hereinshall,as provided in Section 102 48 oftheRules and Regulations, beadopted bythe Board and becomeits findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder isenforced by a judgmentof a United States Courtof Appeals,thewords in the notice reading "Postedby Order of theNationalLaborRelationsBoard" shall bechanged to read"PostedPursuant to a Judgmentof the United States Court of Appeals Enforcingan Order of the National LaborRelations Board ""In the event that this RecommendedOrder be adopted bythe Board,thisprovision shall be modified to read"Notifythe said RegionalDirector,inwriting,within 10 daysfrom the date ofthisOrder, what stepsthe Respondent has takento complyherewith "APPENDIX ANOTICE TO EMPLOYEESPosted by Order of the National Labor RelationsBoard an Agency of the United States GovernmentWE WILL bargain collectively with Sales Drivers andHelpers,LocalUnionNo.274,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, as the exclusive representativeof all our warehouse employees and drivers, regardingwages, hours, and working conditions, including anyand all distributorship agreementsWE WILL no longer enter into, continue, or enforceany individual agreements with our drivers.WE WILL offer to all drivers with whom we haveindividual agreements immediate and full reinstatementto their former or substantially equivalent positions asdrivers,without prejudice to their seniority or otherrights and privileges, and make each whole for any lossofpay suffered by reason of employment underindividual agreement.WE WILL NOT deal individually with driversconcerning their terms and conditions of employment inderogation of their bargaining representativeWE WILL NOT unilaterally change the wages, hours,and terms and conditions of employment of our drivers.WE WILL NOT modify the terms of our collectivebargaining agreement with the Union in violation ofSection 8(d) of the Act.WE WILL offer immediate reinstatement to RobbyBurleson, Jim Owen, and Carl Paige to the jobs, orsubstantially equivalent jobs, held by them and fromwhich they quit, and make them whole for any loss ofpay resulting from their termination of employmentWE WILL restore the terms and conditions of ourcollective bargaining agreement to all driversWE WILL NOT, in any like or related manner,interfere with, restrain, or coerce our employees in theexercise of the rights guaranteed by Section 7 of theAct.Allour employees are free to become, remain, orrefrainfrom becoming or remaining members of theabove-named Union, or any other labor organization.DatedByBORDEN, INC(Employer)(Representative)(Title)Note:We will notify the above-named menif they arenow serving in the Armed Forces of the United States oftheir right to employment and to full reinstatement uponapplication after discharge from the Armed Forces inaccordance with law.Thisisanofficialnotice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questionsconcerningthisnotice or compliancewith its provisions may be directed to the Board's Office,207CamelbackBuilding,110West Camelback Road,Phoenix, Arizona, Telephone 261-3717